Smith, C. J.,
delivered the opinion of the court.
Chapter 169 of the Laws of 1016 does not regulate the manner in which the jurisdiction of boards of supervisors over roads, ferries, and bridges shall be exercised, but attempts to provide a method by which practically all jurisdiction over the same may be withdrawn from such boards and vested in road commissioners, and this the legislature, because of the provisions of section 170 of the Constitution, is without power to do. The statute is therefore void, and the court below committed no error in declining to enforce its provisions.

Affirmed,.